UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22363 Oppenheimer SteelPath MLP Funds Trust (Exact name of registrant as specified in charter) 6803 S. TucsonWay Centennial, CO 80112-3924 (Address of principal executive offices) (Zip Code) Arthur S. Gabinet OFI SteelPath, Inc. Two World Financial Center New York, NY 10281-1008 (Name and address of agent for service) Registrant's telephone number, including area code: (303) 768-3200 Date of fiscal year end: November 30 Date of reporting period: May 31, 2013 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Table of Contents Fund Performance Discussion 3 Top Holdings and Allocations 6 Share Class Performance 7 Fund Expenses 9 Statement of Investments 11 Statement of Assets and Liabilities 14 Statement of Operations 16 Statements of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements 22 Portfolio Proxy Voting Policies and Procedures; Updates to Statements of Investments 36 Trustees and Officers 37 Privacy Policy Notice 38 Class A Shares AVERAGE ANNUAL TOTAL RETURNS AT 5/31/13 Class A Shares of the Fund Without Sales Charge With Sales Charge Lipper Equity Income Funds Index Alerian MLP Index S&P 500 Index 6-Month 12.76% 6.28% 15.89% 14.68% 16.43% 1-Year Since Inception (3/31/10) The performance data quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Fund returns include changes in share price, reinvested distributions, and a 5.75% maximum applicable sales charge except where “without sales charge” is indicated. Current performance may be lower or higher than the performance quoted. Returns do not consider capital gains or income taxes on an individual’s investment. Returns for periods of less than one year are cumulative and not annualized. For performance data current to the most recent month-end, visit steelpath.com or call 1.888.614.6614. 2 OPPENHEIMER STEELPATH MLP SELECT 40 FUND Fund Performance Discussion We thank you for investing with Oppenheimer SteelPath MLP Funds. Our current fiscal year ends on November 30, 2013 and we would like to share our thoughts on the latest semi-annual period (from December 1, 2012 to May 31, 2013). Over the six-month reporting period, the Master Limited Partnership (“MLP”) sector, as measured by the Alerian MLP Index (AMZ), underperformed the broader markets as measured by the S&P 500 Index. Notably, MLPs underperformed in the first of those months, December 2012, by approximately 400 basis points (bps) as it appears typical year-end tax loss selling may have also been combined with selling from investors looking to capture gains ahead of potential 2013 tax changes. Such personal income tax management seems often to impact MLPs more than the broader markets perhaps owing to the fact that the MLP investor base remains dominated by individual investors. The December weakness was offset by a January rally of 11.9%. Over the 2012 calendar year, MLPs underperformed the broader markets by 14.7% and so the January rally appears to have largely reflected a bounce from this weakness. For context, since the inception of the AMZ, the January rally was second only to the 13.9% gain in January 2009 when the sector bounced from an over-sold condition in the wake of the financial crisis. Following the January rally, the sector generally traded in line with the broader markets until underperforming in the last month of the period, May 2013, when fears of rising interest rates appeared to spark profit taking. While MLPs lost 2.9% in May versus a broader market gain of 2.0%, the sector provided greater stability than other yielding equities such as REITs, which lost 6.1%, and Utilities, which lost 10.0% over the month. MLP public equity issuance over the six-month reporting period ended May 31, 2013, totaled $12.1 billion versus the $8.9 billion issued over the same period in the previous year. Potentially, this large equity issuance calendar may have contributed to the sector’s modest underperformance versus the broader markets. However, when considering only midstream, or infrastructure businesses, the public equity issuance total is reduced to $8.7 billion suggesting a better supply/demand fundamental for the midstream MLP subsectors. MLPs, as measured by the AMZ, provided a simple return1 of 11.5% for the six-month period ended May 31, 2013 versus the 15.2% simple return provided by the S&P 500 Index. The performance comparison improved on a total return basis, after distributions or dividends paid are included. Over the same period, MLPs provided a 14.7% total return versus the 16.4% total return provided by the S&P 500 Index. 1 Simple return reflects Index performance without including the impact of distributions/dividends. A simple return is also referred to as price return or price appreciation. Total return reflects Index performance including the impact of distributions/dividends. OPPENHEIMER STEELPATH MLP SELECT 40 FUND 3 Macro Review Each of the midstream-MLP subsectors provided strong average price performance for the six-month reporting period, albeit with large variations across individual names. However, those subsectors providing the best price performance continued to be those most clearly benefiting from the U.S. energy renaissance in the production of crude oil. In particular, the petroleum product and crude oil pipeline subsectors once again led performance across the MLP space. The worst performing subsectors for the period were those subsectors that generally carry greater exposure to commodity prices. Specifically, two non-midstream MLP subsectors, coal and exploration and production (E&P) MLPs, provided weak returns for the period. Weakness within the coal subsector likely reflects continued market concern on the outlook for coal pricing in the face of abundant and cheap natural gas as a competing electric generating fuel and the potential for even greater regulatory pressure on the use of coal. E&P MLPs may have suffered from a tempering of expectations for crude oil pricing in the face of global economic growth that remains tame while crude production trends continue to improve. Also among the weakest subsectors for the period were the large-cap diversified MLPs. Weakness within this subsector appeared primarily related to depressed natural gas liquids (NGL) pricing which resulted in some disappointing guidance revisions and a market shift toward greater growth prospects that can generally be found in some of the smaller cap names. Fund Review Key contributors to the Oppenheimer SteelPath MLP Select 40 Fund were Genesis Energy, LP (GEL) and Buckeye Partners, LP (BPL). GEL appeared to finally catch the attention of investors with another strong quarter of performance and a top tier distribution growth profile supported by ample cash flow coverage. The partnership has created a diverse and strategically well positioned footprint of crude oil handling and transportation assets and we believe is well positioned to continue to benefit from the macro trend of robust domestic crude oil production growth. BPL’s units performed well following strong fourth quarter 2012 and first quarter 2013 earnings results and a partial resolution to outstanding FERC proceedings. We continue to believe the partnership presents an attractive value proposition as market sentiment appeared to overreact to a phase of slow growth stemming from the maturation of a heavy capital spending program and the FERC review. Key detractors to the Oppenheimer SteelPath MLP Select 40 Fund were ONEOK Partners, L.P. (OKS) and EV Energy Partners, L.P. (EVEP). 4 OPPENHEIMER STEELPATH MLP SELECT 40 FUND OKS’s unit prices experienced some volatility as natural gas liquids (NGL) price weakness resulted in disappointing guidance revisions for the coming year. However, the partnership’s large slate of fee-based organic growth projects are expected to significantly lower its exposure to commodity price changes post completion. Given the stability of projects under development, the partnership is looking for robust distribution growth of 8-12% per year for 2012-15. EVEP’s portfolio weighting was only 0.8% entering the fiscal year and so its performance has only a minimal impact on the portfolio. However, delays in monetizing the partnership’s Utica properties resulted in underperformance over the period. Outlook Though crude oil and NGL prices may disappoint the market in 2013, as production success could continue to outpace the logistical and industrial changes needed to spur demand, we remain confident in our outlook for midstream MLPs. We note both crude oil and NGL pricing could fall substantially while still supporting robust producer activity and volume growth to the benefit of energy infrastructure operators. The opportunity set created by the macro trend of dramatic growth in domestic crude oil, natural gas, and NGL production volumes is widespread, robust and long-term in nature. We prefer to seek exposure to these dynamics through names with fee or fee-like exposure to this volume growth versus commodity price exposure as we believe such entities offer the most attractive risk-to-reward opportunity within the sector. Sincerely, The OFI SteelPath Investment Committee OPPENHEIMER STEELPATH MLP SELECT 40 FUND 5 Top Holdings and Allocations TOP TEN MASTER LIMITED PARTNERSHIP HOLDINGS Enterprise Products Partners LP 4.79% Access Midstream Partners LP 4.75% Genesis Energy LP 4.53% Buckeye Partners LP 4.53% Energy Transfer Equity LP 4.18% El Paso Pipeline Partners LP 4.09% Plains All American Pipeline LP 3.94% Energy Transfer Partners LP 3.76% Magellan Midstream Partners LP 3.45% Williams Partners LP 3.25% Portfolio holdings and allocations are subject to change. Percentages are as of May 31, 2013, and based on net assets. SECTOR ALLOCATION Portfolio holdings and allocations are subject to change. Percentages are as of May 31, 2013, and are based on the total market value of Investments. 6 OPPENHEIMER STEELPATH MLP SELECT 40 FUND Share Class Performance AVERAGE ANNUAL TOTAL RETURNS WITHOUT SALES CHARGE AS OF 5/31/13 Inception Date 6-Month 1-Year Since Inception Class A (MLPFX) 3/31/10 12.76% 22.15% 12.11% Class C (MLPEX) 7/14/11 12.32% 21.34% 10.65% Class Y (MLPTX) * 3/31/10 12.82% 22.37% 12.43% Class W (MLPYX) * 3/31/10 12.82% 22.37% 12.43% AVERAGE ANNUAL TOTAL RETURNS WITH SALES CHARGE AS OF 5/31/13 Inception Date 6-Month 1-Year Since Inception Class A (MLPFX) 3/31/10 6.28% 15.14% 10.04% Class C (MLPEX) 7/14/11 11.32% 20.34% 10.65% Class Y (MLPTX) * 3/31/10 12.82% 22.37% 12.43% Class W (MLPYX) * 3/31/10 12.82% 22.37% 12.43% * Effective June 28, 2013, Class I shares were renamed Class Y shares and Class Y shares were renamed Class W shares. See Note 6 of the Notes to Financial Statements for additional information. The performance data quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. Returns do not consider capital gains or income taxes on an individual’s investment. For performance data current to the most recent month-end, visit steelpath.com or call 1.888.614.6614. Fund returns include changes in share price, reinvested distributions, and the applicable sales charge: for Class A shares, the current maximum initial sales charge of 5.75%; and for Class C, the contingent deferred sales charge of 1% for the 1-year period. There is no sales charge for Class Y or W shares. Returns for periods of less than one year are cumulative and not annualized. The Fund’s performance is compared to the performance of the Lipper Equity Income Funds Index, the S&P 500 Index and the Alerian MLP Index. The Lipper Equity Income Funds Index includes the 30 largest equity income mutual funds tracked by Lipper, Inc. The S&P 500 Index is an index of large-capitalization equity securities that is a measure of the general domestic stock market. The Alerian MLP Index is a composite of the 50 most prominent energy Master Limited Partnerships that provides investors with an unbiased, comprehensive benchmark for this emerging asset class. The index, which is calculated using a float-adjusted, capitalization-weighted methodology, is disseminated real-time on a price-return OPPENHEIMER STEELPATH MLP SELECT 40 FUND 7 basis (AMZ). The Fund has changed its broad-based benchmark Index from the Lipper Equity Income Funds Index to the S&P 500 Index, which it believes a more appropriate measure of the Fund’s performance. Indices are unmanaged and cannot be purchased by investors. Index performance includes reinvestment of income, but does not reflect transaction costs, fees, expenses or taxes. Index performance is shown for illustrative purposes only as a benchmark for the Fund’s performance, and does not predict or depict performance of the Fund. The Fund’s performance reflects the effects of the Fund’s business and operating expenses. The Fund’s investment strategy and focus can change over time. The mention of specific fund holdings does not constitute a recommendation by OFI SteelPath, Inc. or its affiliates. Before investing in any of the Oppenheimer funds, investors should carefully consider a fund’s investment objectives, risks, charges and expenses. Fund prospectuses and summary prospectuses contain this and other information about the funds, and may be obtained by asking your financial advisor, visiting steelpath.com, or calling 1.888.614.6614. Read prospectuses and summary prospectuses carefully before investing. Shares of Oppenheimer funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including the possible loss of the principal amount invested. 8 OPPENHEIMER STEELPATH MLP SELECT 40 FUND Fund Expenses Fund Expenses. As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchase payments, contingent deferred sales charges on redemptions; and (2) ongoing costs, including management fees; distribution and service fees; and other Fund expenses. These examples are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000.00 invested at the beginning of the period and held for the entire 6-month period ended May 31, 2013. Actual Expenses. The first section of the table provides information about actual account values and actual expenses. You may use the information in this section for the class of shares you hold, together with the amount you invested, to estimate the expense that you paid over the period. Simply divide your account value by $1,000.00 (for example, an $8,600.00 account value divided by $1,000.00 8.60), then multiply the result by the number in the first section under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes. The second section of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio for each class of shares, and an assumed rate of return of 5% per year for each class before expenses, which is not the actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example for the class of shares you hold with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as front-end or contingent deferred sales charges (loads), or a $24.00 fee imposed annually on accounts valued at less than $10,000 (subject to exceptions described in the Statement of Additional Information). Therefore, the “hypothetical” section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. OPPENHEIMER STEELPATH MLP SELECT 40 FUND 9 Actual Beginning Account Value December 1, 2012 Ending Account Value May 31, 2013 Expenses Paid During 6 Months Ended May 31, 2013 Class A Class C Class Y * Class W * Hypothetical (5% return before expenses) Class A Class C Class Y * Class W * Expenses are equal to the Fund’s annualized expense ratio for that class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Those annualized expense ratios, excluding indirect expenses from affiliated funds and deferred tax benefit/(expense), based on the 6-month period ended May 31, 2013 are as follows: Class Expense Ratios Class A 1.10% Class C Class Y * Class W * The expense ratios reflect voluntary waivers and/or reimbursements of expenses by the Fund’s Manager. Some of these undertakings may be modified or terminated at any time, as indicated in the Fund’s prospectus. The “Financial Highlights” tables in the Fund’s financial statements, included in this report, also show the gross expense ratios, without such waivers or reimbursements, if applicable. * Effective June 28, 2013, Class I shares were renamed Class Y shares and Class Y shares were renamed Class W shares. See Note 6 of the Notes to Financial Statements for additional information. 10
